USDC IN/ND case 2:08-cr-00214-JTM-APR document 698 filed 12/22/20 page 1 of 5


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:08 CR 214
                                          )
MALCOLM MANUEL, JR.                       )

                                 OPINION and ORDER

       Before the court is defendant’s motion for compassionate release or home

detention in light of defendant’s health condition and the COVID-19 pandemic. (DE #

697.) For the reasons that follow, the motion is denied.

I.     BACKGROUND

       On August 4, 2017, this court sentenced defendant to a term of 60 months

incarceration after defendant pleaded guilty to Count I of the second superceding

indictment, charging him with conspiracy to possess with intent to distribute 100

kilograms or more of marijuana, in violation of 21 U.S.C. § 846. Currently, defendant’s

projected release date is June 8, 2022, about 1 ½ years from now. (BOP Inmate Locator,

https://www.bop.gov/ inmateloc/, accessed Dec. 22, 2020.)

II.    ANALYSIS

       A.     Exhaustion

       Section 3582(c)(1)(A)(i) requires a defendant to exhaust all remedies before

moving for compassionate release. Specifically, an inmate may file a request after

receiving a BP-11 response, a denial from the General Counsel, or the lapse of 30 days

from the receipt of a request for compassionate release by the warden of the inmate’s
USDC IN/ND case 2:08-cr-00214-JTM-APR document 698 filed 12/22/20 page 2 of 5


facility, whichever is earlier. 18 U.S.C. § 3582(c)(1). However, the court follows the

rulings of other district courts in this circuit and finds that § 3582(c)(1)(A)’s exhaustion

requirement is not jurisdictional, but rather is a claim-processing rule. See, e.g., United

States v. Santiago, No. 2:16-CR-174-JVB-JEM, 2020 WL 3396899, at *2 (N.D. Ind. June 19,

2020); United States v. Council, No. 1:14-CR-14-5-TLS-SLC, 2020 WL 3097461, at *4 (N.D.

Ind. June 11, 2020). Accordingly, the court may consider the present motion regardless

of the existence of proof of exhaustion.

       B.     Compassionate Release Analysis

       The court is authorized to reduce or modify a term of imprisonment, probation,

or supervised release after considering the factors of 18 U.S.C. § 3553(a), if

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Also, any reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Id. The relevant Sentencing

Guidelines policy statement, Section 1B1.13, provides that the court must determine that

“the defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” Finally, the court should consider the factors set forth

in 18 U.S.C. § 3553(a), to the extent that they are applicable. U.S.S.G. § 1B1.13. In this

case, because defendant has not established an extraordinary and compelling reason

justifying compassionate release, the court need not delve into the additional

considerations.




                                              2
USDC IN/ND case 2:08-cr-00214-JTM-APR document 698 filed 12/22/20 page 3 of 5


       Congress did not define “extraordinary and compelling reasons” in

§ 3582(c)(1)(A), instead delegating this task to the Sentencing Commission. 28 U.S.C. §

994(t). The Sentencing Commission defines this phrase in the commentary to § 1B1.13 of

the United States Sentencing Guidelines. There, the Sentencing Commission states that

an extraordinary and compelling reason warranting a reduction in a term of

imprisonment may exist where, as is relevant here: a defendant suffers from a serious

physical or medical condition that “substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and from which he

or she is not expected to recover;” or there exists some other extraordinary and

compelling reason justifying a reduction in the defendant’s term of imprisonment.1

U.S.S.G. § 1B1.13 cmt. n.1.

       Defendant is 54 years old. His medical conditions include congestive heart

failure, hypertension, gastroesophageal reflux disease, exocrine pancreatic insufficiency,

cerebral vascular disease, two previous strokes, and chronic obstructive pulmonary

disease. (DE # 697-1.)

       Defendant is incarcerated at Terra Haute FCI, a facility with a population of

approximately 1,200 inmates. As of the date of this order, BOP records indicate that 49

inmates and 22 staff members presently have COVID-19, and 386 inmates have




       1
        The court notes that § 1B1.13 has not been amended to reflect the First Step
Act’s change to § 3582(c)(1)(A), which now permits a defendant to bring a motion for
compassionate release.

                                            3
USDC IN/ND case 2:08-cr-00214-JTM-APR document 698 filed 12/22/20 page 4 of 5


recovered. Federal Bureau of Prisons, Coronavirus, https://www.bop.gov/coronavirus/

(accessed Dec. 22, 2020).

       Defendant’s medical conditions alone do not establish an extraordinary and

compelling reason warranting compassionate release, as there is no indication that his

conditions “substantially diminish[] the ability of the defendant to provide self-care

within the environment of a correctional facility[.]” U.S.S.G. § 1B1.13 cmt. n.1.

Furthermore, his conditions, in light of the COVID-19 pandemic, do not justify

compassionate release. While defendant may be at an increased risk were he to contract

COVID-19, defendant is still relatively young at age 54, and his medical records show

that his conditions are being monitored and treated with prescription drugs, under the

supervision of health care professionals at the BOP. Further, compassionate release is an

extraordinary event. United States v. Pena, No. 2:15-CR-72-PPS, 2020 WL 3264113, at *1

(N.D. Ind. June 17, 2020). While the court is sympathetic to defendant’s situation and his

concern about potentially becoming infected with COVID-19, the circumstances in this

case do not amount to an extraordinary and compelling reason to justifying his early

release or home detention. See United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020)

(“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release[.]”); United

States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020)

(“[T]he mere presence of COVID-19 in a particular prison (or the BOP generally) cannot

justify compassionate release - if it could, every inmate in that prison could obtain


                                             4
USDC IN/ND case 2:08-cr-00214-JTM-APR document 698 filed 12/22/20 page 5 of 5


release.”); United States v. Collins, No. 14-cr-30038, 2020 WL 2301217, at *2 (C.D. Ill. May

8, 2020) (“[T]he COVID-19 pandemic does not warrant the release of every federal

prisoner with health conditions that makes him more susceptible to the disease.”). The

combination of defendant’s particular health condition and the risk of COVID-19 at

defendant’s particular institution do not lead the court to conclude that extraordinary

and compelling reasons exist justifying defendant’s early release or home detention.

Accordingly, his motion will be denied.

III.   CONCLUSION

       For the foregoing reasons, defendant’s motion is DENIED. (DE # 697.)

                                          SO ORDERED.

       Date: December 22, 2020
                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             5
